DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is in response to the amendment filed on January 4, 2022.
	Claims 14-20, and 23-28 are pending in this application.

Withdrawn Rejections/Objections:
Applicant is notified that any outstanding rejection/objection that is not expressly maintained in this office action has been withdrawn or rendered moot in view of applicant’s amendments and/or remarks.

The following rejections are maintained:
Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites: “Compounds of formula (I) as defined in claim 14, … … and wherein R3 is one of the radicals (2”) to (7”). (9”) and (11”) to (14”) …”.  There is insufficient antecedent basis for the terms ‘R3 is: (5”), (6”) and (7”)’, in claim 25 on which claim 27 is dependent.  The above structural fragments 
    PNG
    media_image1.png
    89
    71
    media_image1.png
    Greyscale
(i.e., cyclopropyl-methyl-); 
    PNG
    media_image2.png
    91
    64
    media_image2.png
    Greyscale
  (i.e., cyclobutyl-methyl-); 
    PNG
    media_image3.png
    89
    69
    media_image3.png
    Greyscale
(i.e., cyclopentyl-methyl-) are not covered by the definition of R3 in claim 25.  The definition of R3 as provided in claim 25 does recites ‘cycloalkyl’, however, does not include ‘cycloalkyl-alkyl-’ group; or R3 definition in claim 25 does not include alkyl substituted with cycloalkyl.
This rejection was made in the previous office action.  Applicant indicated that ‘claims are amended to obviate the issues’, however, the above noted issue for claim 27 has not been resolved.

Claim(s) 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang, U.S. Patent No. 8,569,296.  The reference teaches compounds of Formula IVa that are useful PI3K selective inhibitors.  See the structural Formula IVa in col. 5; the subgeneric embodiment, purine compounds of Formula IVc in col. 17; and the corresponding species of the examples.  Particularly, see the compounds of Examples 2, 4, 5, etc. (representative structures provided in previous office action).  The reference teaches composition comprising a reference disclosed compound and pharmaceutically acceptable carrier, see col. 22, starting at line 35.  Further, the reference teaches that the reference disclosed compounds are useful in a method of treating a disease or condition, which include, for example, neurodegenerative diseases such as Alzheimer’s disease, Parkinson’s disease, etc.; inflammation, neurological disorders, CNS disorders, etc., see col. 27.  The instant claim 23 is directed to ‘a pharmaceutical composition comprising a compound of formula (Ib) … wherein R1 forms together with R2 and the nitrogen atom that bears R1 and R2 a heterobicyclic ring’.  Given broadest reasonable interpretation, the term ‘heterobicyclic ring’ includes optionally substituted aromatic and non-aromatic rings and .
Applicant argues that ‘the 1H-benzimidazol-1-yl group of Liang is no longer encompassed within the definition/scope of the recited features (e.g., the heterobicyclic ring) and therefore, Liang fails to either expressly disclose or inherently describe within the four corners of the document not only all the limitations claimed but also all of the limitations arranged or combined in the same way as recited in the amended claims’.  This is not found to be persuasive because independent claim 23 continues to recite “R1 forms together with R2 and the nitrogen atom that bears R1 and R2 an heterobicyclic ring” and this limitation continues to encompass the 1H-benzimidazol-1-yl group disclosed for reference compounds and the instant claim continues to read on reference taught pharmaceutical composition comprising the reference disclosed compounds.

Claim(s) 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bendels et al., US 2016/0046631.  The reference teaches compounds of formula (I) (see page 1) that are useful in the treatment of inflammation, amyotrophic lateral sclerosis, Alzheimer’s disease, Parkinson’s disease, etc. (see paragraphs [0010], [0259]).  See the structural formula (I) in page 1 and the corresponding compounds listed at pages 4-7.  Particularly, see the compounds of Examples 138, 141, 142, etc. (representative structures depicted in previous office action).  The reference teaches a pharmaceutical composition comprising a reference disclosed compound and pharmaceutically acceptable carrier, diluent or excipient, see page 7, paragraph [0265].  Further, the reference teaches that the reference disclosed compounds are useful in a method of treating a disease or condition, which include, for example, amyotrophic lateral sclerosis, Alzheimer’s 1 forms together with R2 and the nitrogen atom that bears R1 and R2 a heterobicyclic ring’.  Given broadest reasonable interpretation, the term ‘heterobicyclic ring’ includes the 2-oxa-6-azaspiro[3,3]heptan-6-yl group taught for the reference disclosed compounds 138, 141, 142, etc.
Applicant argues that ‘the 2-oxa-6-azaspiro[3,3]heptan-6-yl group of Bendels is no longer encompassed within the definition/scope of the recited features (e.g., the heterobicyclic ring) and therefore, Bendels fails to either expressly disclose or inherently describe within the four corners of the document not only all the limitations claimed but also all of the limitations arranged or combined in the same way as recited in the amended claims’.  This is not found to be persuasive because independent claim 23 continues to recite “R1 forms together with R2 and the nitrogen atom that bears R1 and R2 an heterobicyclic ring” and this limitation continues to encompass the 2-oxa-6-azaspiro[3,3]heptan-6-yl group disclosed for reference compounds and the instant claim continues to read on reference taught pharmaceutical composition comprising the reference disclosed compounds.

Claim(s) 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Havlicek et al., US 2003/0187261.  The reference teaches compounds of formula I that are useful as therapeutic agents, see page 1.  See the structural formula I in page 1; the subgeneric embodiment of formula XI in page 13; and the corresponding compounds listed at pages 4-7.  Particularly, see the Purine compounds listed in Table 2, Table 5, etc. (representative structures depicted in previous office action).  The reference teaches a pharmaceutical composition comprising a reference disclosed compound and pharmaceutically acceptable carrier, or diluent, .
Applicant’s arguments are directed to instant claims 14 and 25 directed to ‘a method for treating … compound of formula (Ib)’, and ‘a compound of formula (Ib)’ respectively.  Applicant argues that ‘no activity is given associated with compounds of Table 2; the activity is provided for compounds in Table 4, however, these compounds have hydrogen in place of R2, and R2 may not be hydrogen in instant claims; and Tables 5 and 6 do not encompass compounds of formula (Ib) of the instantly claimed invention because R2 may not be hydrogen in instant claims’.  The instant claim 23 directed to ‘a pharmaceutical composition comprising the compound of formula (Ib)’ continues to read on reference disclosed compounds having, for example, N-(3,4-dihydroxybenzyl-N-methyl)amino group at the 6-position and the corresponding composition.  As indicated above, the reference discloses the compounds, a pharmaceutical composition comprising the compound and a pharmaceutical excipient.  Accordingly, it is maintained that the instant claim 23 continues to read on reference teachings.

Allowable Subject Matter
Claims 14-20, 24-26, and 28 are allowed.  Claim 27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The references of record do not teach or fairly suggest the instant claims.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

March 26, 2022